Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 112 Rejections

Based on the changes introduced by amendment of, the 35 U.S.C. 112 (pre-AIA ), second paragraph Rejections of Claim 2 is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-8 are rejected under 35 U.S.C. 101 because the claims invention is directed to an abstract idea without significantly more as addressed below.
The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (Vol. 84 No. 4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent ineligible. Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of 
 “1. A method implemented by one or more processors, the method comprising:
receiving entity data from one or more devices, the entity data of a plurality of entities, the plurality of entities associated with one or more systems for exploring and/or producing natural resources, wherein the entity data comprises a first set of attributes of a first entity and a second set of attributes of a second entity;

selecting a first mapping rule corresponding to an entity type of the first entity and a second mapping rule corresponding to a second entity type of a second entity;
applying the first mapping rule to the first set of attributes and the second mapping rule to the second set of attributes to determine that the first set of attributes are complete and the second set of attributes are incomplete;
comparing the entity data based on a matching rule for determining a similarity between the first set of attributes and the second set of attributes;
completing the second set of attributes using the first set of attributes based on the similarity satisfying a threshold;
generating a graphing structure for organizing the entity data of the second entity, wherein the graphing structure comprises (i) a plurality of nodes for the second entity, the plurality of nodes comprising at least one node that identifies a device that is connected to the one or more systems for exploring and/or producing natural resources and (ii) a plurality of edges, the plurality of edges representing a respective property of a relationship between the plurality of nodes;
storing the graphing structure; and
executing a query using the graphing structure.”




 The highlighted steps above considered to be equivalent of a mathematical concept and mental steps performed in the human mind (including observation and evaluation) including using a computer. MPEP 2306.04(a) (2) III mental process C.

 Under step 2A prong 2, The claim 1 does not direct to any practical application, the claim just defining field of use for calculation and do not tied to any particular device. The claim 1 does not comprise any significant additional elements/steps. The steps of “receiving entity data from one or more devices, the entity data associated with one or more systems for exploring and/or producing natural resources” just obtaining data steps, which is insignificant extra solution activity.

The steps of “receiving entity data from one or more devices, the entity data of a plurality of entities, the plurality of entities associated with one or more systems for exploring and/or producing natural resources, wherein the entity data comprises a first set of attributes of a first entity and a second set of attributes of a second entities” just obtaining data steps, which is insignificant extra solution activity.
As, well the Claim 1 comprises other additional steps as the “storing the graphing structure”  and “executing a query using the graphing structure” which is not significantly more since it is claimed at a high level of generality.  Storing information in memory is not significantly more as found in VersataDev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 

 Under step 2B: Regarding Claim 1: The step of “receiving entity data from one or more devices, the entity data of a plurality of entities, the plurality of entities associated with one or more systems for exploring and/or producing natural resources, wherein the entity data comprises a first set of attributes of a first entity and a second set of attributes of a second entities” is insignificant additional elements/steps as evidence provide by the Graf (US Pub.2009/0020284) and Schoen (US Pub.20110167089) (Fig. 1b, #106b). 

The depended claims 2-8 are merely extend the details of the abstract idea of mathematical concepts, more particularly mathematical calculations or mental steps as accrued. 
Also, the claim 8 comprises limitation of “device is an oil rig, the product is a reservoir” which is well-know and conventional elements in the relative art, because evidenced provide by Graf (US Pub.2009/0020284) and Schoen (US Pub.201 10167089). Accordingly, the claims 1-8 are patent ineligible under 35 USC 101.

Examiner note regarding the prior art of the record:

Regarding Claim 1, Graf (US Pub. 2009/0020284) disclose a method implemented by one or more processors, the method comprising:
     receiving entity data from one or more devices (para [010], where sensors may be positioned about the oilfield to collect data relating to various oilfield operations. For 
     the entity data of a plurality of entities (Fig. 6A, # 601), the plurality of entities associated with one or more systems for exploring and/or producing natural resources (para [0010]); 
    wherein the entity data comprises a first set of attributes of a first entity and a second set of attributes of a second entity (Fig. 6A, #601);
    comparing the entity data based on a matching rules for determining a similarity between the first set of attributes and the second set of attributes (Fig. 7B, SOM (711), para [0107], [0095], where similarities in the oilfield data sets among the collection of oilfield entities (e.g., a large number of reservoirs) may be displayed using a Self-Organizing Map (SOM) (e.g., SOM (711) as shown in FIG. 7B)); and
   organizing the entity data, wherein at least based on the similarity between attributes satisfying at least one mapping rule of the one or more mapping rules (Fig. 7B, SOM
(711), para [0107], [0095], where similarities in the oilfield data sets among the collection of oilfield entities (e.g., a large number of reservoirs) may be displayed using a Self-Organizing Map (SOM) (e.g., SOM (711) as shown in FIG. 7B));
     at least one node (Fig. 1A-1B) that identifies a device that is connected to the one or more systems for exploring and/or producing natural resources (Fig. 7B, SOM (711), para [0107], [0095], where similarities in the oilfield data sets among the collection of oilfield entities (e.g., a large number of reservoirs) may be displayed using a Self- Organizing Map (SOM) (e.g., SOM (711) as shown in FIG. 7B));

storing the graphing structure (para [0024]-[0026] ); and
executing a query using the graphing structure (para [0032]);
comparing the entity data based on a matching rules for determining a similarity between the first set of attributes and the second set of attributes(para [0095] and  [0107]).

Grimes (US Pub. 2009/0020284) disclose generating a graphing structure for organizing the entity data, wherein the graphing structure is generated (Fig. 5 and 6, where generate dependency map from data model);
    the graphing structure comprising (i) at least one node (910, 920, 930, ...990 is fig
1) and (ii) at least one node edge (Fig. 5, # 912, 914, 916...936); (Fig. 5, #912, 914, 916....936, Col. 8, lines 50-67 and Col. 9 lines 1-10).
The closest prior art of the record does not disclose or render obvious: 
“selecting a first mapping rule corresponding to an entity type of the first entity and a second mapping rule corresponding to a second entity type of a second entity;
applying the first mapping rule to the first set of attributes and the second mapping rule to the second set of attributes to determine that the first set of attributes are complete and the second set of attributes are incomplete;



Claims 2-8 are allowed due to their dependency on claim 1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857